Citation Nr: 1711093	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-25 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities productive of abnormal gait.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities productive of abnormal gait.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This matter was previously remanded by the Board in September 2016.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2016.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's back disability is etiologically related to service, nor caused or aggravated by his service-connected disabilities productive of abnormal gait.

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's right hip disability is etiologically related to service, nor caused or aggravated by his service-connected disabilities productive of abnormal gait.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, to include as secondary to service-connected disabilities productive of abnormal gait, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).

2.  The criteria of service connection for a right hip disability, to include as secondary to service-connected disabilities productive of abnormal gait, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A December 2007 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, some private treatment records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although some private treatment and worker's compensation records have not been obtained, the Veteran did not respond to the September 2016 letter requesting that he provide authorization for VA to request his records.  Therefore, further action on the part of VA to obtain the records is impossible, and the duty to assist has been met.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Records from the Social Security administration (SSA) have also been obtained.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in January 2008, November 2008, and November 2016.  The record does not reflect that the examinations were inadequate for purposes of determining entitlement to service connection.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder, conducted a physical examination of the Veteran, and provided the requested opinions supported by adequate rationale.  The Board recognizes that the Veteran testified in his hearing that he felt that the VA examinations were not thorough enough as compared to SSA examinations.  However, it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992); See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  The Veteran's general assertion that VA examinations are less thorough than SSA examinations do not rise to the level of rebutting this presumption.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service, and in so doing noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  They also asked questions to draw out the current state of the Veteran's disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  
Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

Because the arguments regarding the back and right hip disabilities are so similar, the Board will discuss them together rather than in separate sections.  The record does not reflect, and the Veteran does not contend, that the Veteran's back and right hip disabilities were directly incurred in or caused by service.  The Veteran's service treatment records (STRs) do not reflect a back or right hip injury in service.  As is shown below, there is no indication in the record that the Veteran's arthritis manifested to a compensable degree within a year after leaving service, meaning that presumptive service connection under 38 C.F.R. § 3.307 is not warranted.  Therefore, the Board finds that the back and right hip disabilities were not directly caused by his military service.

The Veteran believes that his service-connected disabilities cause him to walk with a limp, which in turn resulted in a systemic biomechanical breakdown that caused or aggravated his back and right hip disabilities.  The Veteran testified in his hearing that he had been told that this was the case by a doctor, and he has submitted articles from the internet in support of the general contention that a limp can be a contributing factor in conditions affecting the back and hips.  The record reflects that the Veteran is service-connected for a shell fragment wound of the right leg with muscle hernia; fractures of third, fourth, and fifth metatarsals with degenerative joint disease; and neuropathy of superficial peroneal nerve.  He is also service-connected for residuals of a shell fragment wound of the left thigh; a shell fragment wound of the right Achilles tendon; a status postoperative tear of the media meniscus of the left knee with degenerative joint disease; shell fragment wound of the right hand; shell fragment wound of the right thigh; shell fragment wound of the left leg; and shell fragment wound of the right elbow.  The examiners of record have not disputed the Veteran's belief that these multiple service-connected disabilities of the Veteran's lower extremities have affected his gait.

The record contains a September 2003 independent medical examination regarding injuries sustained in the course of the Veteran's employment, which was provided as part of the medical records from the SSA.  The independent medical examination contained a history of a back disability stating that the Veteran experienced low back pain while hitting pop flies in his work as a baseball coach.  Per this note, the Veteran was diagnosed with lumbar strain and right sciatica in December 1999, and in January 2000 was found to have spinal stenosis and intractable radicular pain, most likely exacerbated by sports practice.  The Veteran stated that prior to his September 1999 injury, he had no difficulties with his low back.  This independent medical examination found that the Veteran walked without foot drop, limp, or ataxia.  The independent medical examination concluded that work activities performed by the Veteran on or about September 1999, specifically hitting multiple pop flies at which time he developed back pain that began to radiate into the right leg, is the substantial contributing factor causing aggravation of degenerative disc disease and degenerative joint disease at L5-S1 that required extensive surgical repair in the form of fusion with instrumentation.

A general VA examination was conducted in January 2008.  This examination contained an extensive medical history.  Of note, the examiner discussed the Veteran's service treatment records (STRs), and stated that the Veteran had a normal gait in September 1971, although there was a one-half inch atrophy in the left calf.  The Veteran reported that about five of six years ago, perhaps in 2002, he began experiencing right thigh pain and low back pain while coaching baseball.  Among the diagnoses provided by the examiner were lumbar spine fusion with degenerative disc disease and degenerative joint disease of the right hip.  The examiner concluded that it is not likely that the Veteran's service-connected disabilities caused the Veteran's spinal condition and right hip arthritis.  As rationale, the examiner noted that the Veteran was working as a baseball coach when the symptoms increased leading to the spinal surgery and findings of arthritis of the right hip, and that the Veteran had full motion of his back and hips with normal gait in 1971.  The examiner noted that the Veteran did have a gait abnormality at the time of the examination, although it was unclear for how long.  The examiner opined that it is not likely that the limp in and of itself caused the Veteran to need spine surgery, nor would it have necessarily caused bilateral hip arthritis.

Another VA examination was conducted in November 2008.  The examiner noted that the Veteran's back and right hip pain started in 1998, and that he had spinal fusion done in 2000.  The examiner concluded that based on the history the Veteran had given, the current degree of pain that he was feeling in the right hip and leg was unrelated to the shrapnel wounds.  The Veteran gave a history of degenerative disc disease with a lumbar fusion and the pain in the right hip and right leg that did not begin until 1998, and the degenerative disc disease was discovered with workup of that pain.  Prior to 1998, when the right hip and leg pain began, the Veteran did not have any pain related to the shrapnel wounds.  

An October 2016 private treatment note indicated that the Veteran had a lumbar fusion in 2002 after having right leg pain for approximately two years.  The Veteran stated that he had been coaching baseball, but does not recall a specific injury that would have caused this pain.  

The most recent examination was conducted in November 2016.  The examiner found that it is less likely than not that the Veteran's degenerative arthritis of the lumbar spine was caused or aggravated beyond its natural progression by the Veteran's service-connected disabilities.  The examiner listed the Veteran's service-connected disabilities, and found that the Veteran's arthritis of the lumbosacral spine was most likely due to the aging process and stresses on the lower back over the years associated with the activities of daily living.  As to the Veteran's argument concerning a limp due to service-connected disabilities, the examiner found that the Veteran's limp was mild, and thus less likely than not to cause or aggravate the spine disability beyond its natural progression.  Similarly, the examiner found that the degenerative joint disease of the right hip is most likely due to the aging process and weight-bearing stresses on the hips over the years associated with activities of daily living.  The examiner opined that the degenerative joint disease of the right hip is less likely than not caused or aggravated beyond the natural progression by a limp given that the Veteran's limp is mild.  

The most probative evidence of record demonstrates that it is less likely than not that the Veteran's back and right hip disabilities were caused or aggravated by his service-connected disabilities, to include as due to a limp.  Although the Board acknowledges the Veteran's sincere belief that his back and hip disabilities are related to his service-connected disabilities and a related limp, there is no indication in the record that the Veteran has medical training.  Therefore, he is a layperson and not competent to give medical evidence.  38 C.F.R. § 3.159(a)(1).  The Veteran testified in his hearing that a doctor told him that his back and right hip were the result of a systemic biomechanical breakdown due to his limp.  Although the Veteran is competent to relate his own experiences, the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).   

The Veteran has submitted general articles stating that foot dysfunction may be the etiology or a contributing factor in many pathological conditions, including those affecting the back and hips.  Medical treatises and articles may be competent medical evidence, however, they are of less probative value than the opinions by VA examiners because the articles provide general statements, while the examiners have provided opinions based upon the specific facts of the Veteran's case.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this case, the VA examiner found that the Veteran's limp is not severe enough to cause or aggravate the Veteran's back and hip disabilities.  The examiner's findings are the most probative evidence in this case.  

There is no doubt to be resolved.  The preponderance of the evidence is against the Veteran's claims, and the Veteran's claims of entitlement to service connection for back and right hip disabilities, to include as secondary to service-connected disabilities causing abnormal gait, must be denied.  


ORDER

 Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities productive of abnormal gait, is denied.

Entitlement to service connection for a right hip disability, to include as secondary to service-connected disabilities productive of abnormal gait, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


